AMENDED AND RESTATED

PERFORMANCE-BASED COMPENSATION AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) between OPPENHEIMER
HOLDINGS INC. (“Holdings”) and ALBERT G. LOWENTHAL (“Lowenthal”) is effective as
of January 1, 2010, subject to, and conditioned upon, approval by Holdings’
Class B Stockholders at the 2010 annual meeting.  This Agreement is an amendment
and restatement of the Performance-Based Compensation Agreement, dated March 15,
2005, between Lowenthal and the Company (the “Prior Agreement”) which was due to
expire on December 31, 2010.

WITNESSETH:

WHEREAS, Lowenthal is employed by Oppenheimer & Co. Inc., a wholly-owned
subsidiary of Holdings (the “Company”), and Holdings as their respective Chief
Executive Officer and serves as Chairman of their respective Boards of
Directors; and

WHEREAS, the Compensation and Stock Option Committee (the “Committee”) of the
Board of Directors of Holdings (the “Board”) has determined that it is in the
best interests of the Company and Holdings to provide a portion of the
compensation for Lowenthal's services during the Term hereof in a manner that
aligns the compensation of Lowenthal with the performance of the Company and
Holdings, the long-term interests of the stockholders of Holdings and the
compensation paid to other chief executive officers of comparable financial
service companies;

NOW, THEREFORE, in consideration of the premises set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Holdings and Lowenthal agree as follows:

1.

Definitions.

(a)

Class A Stock means the Class A non-voting shares of Holdings.

(b)

Market Value of a share of Class A Stock as of a determination date means its
closing price on the New York Stock Exchange on such date or, if such date is
not a trading day, on the trading day next preceding such determination date.

(c)

Performance Award means the written performance goal established with respect to
a Performance Year pursuant to Section 2.

(d)

Performance Award Amount means the amount of performance-based compensation
determined pursuant to the terms of a Performance Award.

(e)

Performance Year means a calendar year during the Term.

(f)

Term means the period commencing on January 1, 2010 and ending on the date of
the first stockholder meeting that occurs in the fifth year following the year
in which the 2010 annual meeting of stockholders of Holdings occurs (i.e., the
stockholder meeting occurring in 2015).





1










2.

Performance Awards.

On or before the 90th day of each Performance Year, the Committee shall
establish a written performance goal (the “Performance Award”) with respect to
such Performance Year. Such Performance Award shall be in the form of a written
formula pursuant to which the Performance Award Amount shall be determined based
upon the degree of attainment in such Performance Year of targets expressed in
terms of one or more of the factors set forth on Exhibit A to this Agreement, as
may be amended from time to time by Lowenthal and Holdings (by action of the
Committee) in writing, subject to, and conditioned upon, approval by Holdings’
stockholders and such other approvals as may be necessary. Except to the extent
otherwise provided in this Agreement, the Company shall pay Lowenthal the
Performance Award Amount in cash or, pursuant to the Oppenheimer Holdings Inc.
2006 Equity Incentive Plan or the Oppenheimer & Co. Inc. Employee Share Plan,
stock within five (5) days after the Committee's certification for each award in
accordance with Section 3 following the end of each Performance Year, which
shall be no later than March 15 of the year following the Performance Year to
which the Committee’s certification relates.

3.

Administration.

The procedures with respect to Performance Awards made under this Agreement
shall be administered by the Committee. The Committee shall at all times consist
of two or more members and shall be constituted in such a manner as to satisfy
the requirements of applicable law, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 or any successor rule, and the provisions of
Section 162(m)(4)(C)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”). The Committee shall have full power and authority to grant awards
hereunder and to administer and interpret this Agreement and to adopt such
rules, regulations and guidelines as it deems necessary or advisable to give
effect to the purpose and intent of this Agreement. Prior to payment of any
Performance Award payable hereunder with respect to any Performance Year the
Committee shall certify as to the degree to which the performance goals
underlying the Performance Award have been attained for such Performance Year.
Certification by the Committee shall be made by March 10 of each Performance
Year.

4.

Performance Award Amount Limitation

In no event may the Performance Award Amount with respect to any Performance
Year during the Term exceed $10,000,000.

5.

Termination of Employment.


(a)

If prior to the end of a Performance Year Lowenthal's employment with the
Company or Holdings terminates for any reason (including death or permanent
disability) other than the termination of his employment for Cause (as defined
in subsection (b)), in lieu of any payments otherwise payable under this
Agreement with respect to such Performance Year, Lowenthal or his estate shall
be paid, on the later of (x) five (5) days after the Committee's certification
in accordance with Section 3 following the end of the Performance Year in which
termination occurs or (y) the first business day that is at least six (6) months
and one (1) day after the date of termination, the sum of the following: (i) the
amount that would be owed to Lowenthal with respect to the Performance Award
(other than the portion thereof described in clause (ii)) for such Performance
Year (for the avoidance of doubt such amount shall be subject to the actual
achievement of performance goals applicable to such Performance Award)
multiplied by a fraction, the numerator of which is the number of actual days of
the year to the date of such termination and the denominator of which is 365 and
(ii) with respect to the portion (if any) of the Performance Award attributable
to appreciation in the Market Value of Class A Stock, the amount that would be
owed to Lowenthal with respect to the stock appreciation amount using the Market
Value of the Class A Stock on such termination date rather than December 31 of
the Performance Year; provided, however, that any such payment of a Performance
Award Amount shall be subject to the limit set forth in Section 4 and the prior
certification of the Committee as set forth in Section 3.

(b)

If prior to the end of a Performance Year, Lowenthal's employment is terminated
for Cause, his right to receive any payment under this Agreement with respect to
such Performance Year shall be forfeited. For purposes of this Agreement,
“Cause” means (i) conviction of a felony involving theft or moral turpitude, or
(ii) a determination by the Board that Lowenthal has engaged in conduct that
constitutes willful gross neglect or willful gross misconduct with respect to
his duties which results in material economic harm to Holdings or the Company;
provided, however, that for purposes of determining whether conduct constitutes
willful gross misconduct, no act on Lowenthal's part shall be considered
“willful” unless it is done by him in bad faith and without reasonable belief
that his action was in the best interests of Holdings and the Company.

6.

Deferral Election.

Notwithstanding anything to the contrary herein, to the extent that Lowenthal
makes an election in accordance with the terms of the Oppenheimer & Co. Inc.
Executive Deferred Compensation Plan (the “Plan”) to defer payment of all or a
portion of a Performance Award Amount, such deferred portion (together with
interest and earnings thereon as determined pursuant to the terms of the Plan)
will be paid at the time and in the manner provided under the Plan, provided
that such interest-bearing or investment vehicle is based on reasonable rate of
interest or on one or more predetermined actual investments (whether or not the
Performance Award Amount is actually invested therein) such that the total
amount payable to Lowenthal at the later date will be based on the actual rate
of return of a specific investment (including any decrease as well as any
increase in the value of an investment).  Although Holdings and the Company do
not guarantee the particular tax treatment of a Performance Award granted under
the Plan, Performance Awards granted under the Plan are intended to comply with,
or be exempt from, the applicable requirements of Code Section 409A and all
Performance Awards shall be interpreted in accordance with Code Section 409A.

7.

Effectiveness of Agreement.

This Agreement shall be effective as of the date of January 1, 2010, subject to
approval thereof by holders of a majority of the Class B voting stock of
Holdings (the “Class B Shares”) present and entitled to vote at the 2010 annual
meeting of Holdings’ stockholders.  If this Agreement is not approved by
Holdings’ stockholders, the Agreement as amended and restated will be null and
void and the Prior Agreement will continue in effect in accordance with its
terms.

8.

Interpretation.

No provision of this Agreement may be altered or waived except in a writing
executed by the parties hereto. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, written or oral,
between Holdings (or any predecessor) and Lowenthal, including the Prior
Agreement, which shall be superseded by this Agreement as of the Effective Date,
except as otherwise expressly set forth herein. No party shall be bound by any
warranties, representations or guarantees, except as specifically set forth in
this Agreement.  Performance Awards granted under the Plan are intended to
comply with the requirements of Code Section 162(m) and the regulations
promulgated thereunder applicable to “performance-based” compensation and all
Performance Awards shall be interpreted in accordance with such requirements.
 If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.  This Agreement shall be interpreted under the law of the State of New
York without giving effect to the conflict of law provisions thereof.  

9.

Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement which cannot be resolved by Lowenthal and Holdings
shall be determined and settled according to the Commercial Arbitration Rules of
the American Arbitration Association. The determination of the arbitrator shall
be conclusive and binding on Holdings and Lowenthal and judgment may be entered
on the arbitrator's award in any court having jurisdiction.

10.

Entire Agreement.  

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
between Holdings (or any predecessor) and Lowenthal, including the Prior
Agreement, which shall be superseded by this Agreement as of the Effective Date
except as otherwise expressly set forth herein.

11.

Assignability.

The respective rights and obligations of Lowenthal and Holdings under this
Agreement shall inure to the benefit of and be binding upon the heirs and legal
representatives of Lowenthal and the successors and assigns of Holdings.

IN WITNESS WHEREOF, Holdings and Lowenthal have executed this Agreement as of
the day and year first above written.

OPPENHEIMER HOLDINGS INC.




BY: _/s/ E.K. Roberts_______

E.K. Roberts, President

Name and Title







_____/s/ A.G. Lowenthal______

Albert G. Lowenthal





2







EXHIBIT A

Performance Factors




A. Performance Factors. Performance factors shall be based on the attainment of
certain target levels of, or a specified increase or decrease (as applicable) in
one or more of the following criteria, to the extent permitted under Section
162(m) of the Code:

·

Total return on equity, including after-tax or pre-tax return on stockholder
equity;

·

Revenues;

·

Consolidated after-tax profit or pre-tax profit, including, without limitation,
as attributable to continuing and/or other operations;

·

Profit margin or operating margin (whether net or gross) or one of the
components thereof (to the extent recognized as a distinct component thereof
under generally accepted accounting principles ("GAAP"));

·

Strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration or market share, geographic business
expansion, customer satisfaction, employee satisfaction, and goals relating to
divestitures, joint ventures and similar transactions;

·

The increase in the Market Value of a share of Class A Stock from the date the
Committee establishes the performance goal (or, if later, January 1 of the
Performance Year) to December 31 of the Performance Year;

·

The growth in the value of an investment in Class A Stock assuming the
reinvestment of dividends, dividend growth or market capitalization;

·

Earnings per share or earnings per share from continuing operations;

·

Return on capital employed, return on invested capital, or return on assets;

·

Operational cash flow or economic value added;

·

Enterprise value or value creation targets;

·

Specified objectives with regard to limiting the level of increase in all or a
portion of, Holdings’ bank debt or other long-term or short-term public or
private debt or other similar financial obligations, or other capital structure
improvements, which may be calculated net of cash balances and/or other offsets
and adjustments as may be established by the Committee;

·

A transaction that results in the sale of stock or assets of Holdings;

·

Earnings before interest, taxes plus amortization and depreciation;

·

Reduction in expenses or cost savings;

·

Any financial metric set forth herein or in the Holdings’ financial statements
as a percentage of another financial metric;

·

any combination of the above factors.

To the extent permitted under Section 162(m) of the Code, unless the Committee
otherwise determines, in its sole discretion, that appropriate adjustment should
be made to reflect the impact of an event or occurrence, the Committee shall
exclude and disregard the impact of any of the following events or occurrences:

(i) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges;

(ii) an event either not directly related to the operations of the Holdings or
not within the reasonable control of Holdings’ management; or

(iii) a change in tax law or accounting standards required by generally accepted
accounting principles.

Performance factors may also be based upon the attainment of specified levels of
performance under one or more of the measures described above (x) by an
affiliate, subsidiary, division, other operational unit, business segment or
administrative department of Holdings or (y) by Holdings or any of the foregoing
entities relative to the performance of other corporations (or an affiliate,
subsidiary, division, other operational unit, business segment or administrative
department of another corporation). To the extent permitted under Section 162(m)
of the Code, but only to the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may:

(i) designate additional business criteria on which the performance criteria may
be based; or

(ii) adjust, modify or amend the aforementioned business criteria.

B. GAAP.  Except as otherwise provided herein, the measures used in the above
performance factors shall be determined in accordance with GAAP and in a manner
consistent with the methods used in Holdings’ regular reports on Forms 10-K and
10-Q.

C. Deviations from GAAP. To the extent any objective performance factors are
expressed using any measures that require deviations from GAAP, such deviations
shall be at the discretion of the Committee as exercised at the time the
performance factors are determined.





3





